Citation Nr: 0826953	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-36 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic optic 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 3 to July 3, 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Service induction medial records of the veteran dated in May 
1969 reveal eye pathology, summarized as defective distant 
vision. In June 1969, service medical records reveal 
diagnoses of amblyopia and congenital nystagmus. The 
veteran's discharge from service ensued. The interim record 
is absent for any medical evidence until August 2000. In 
August 2000 the veteran received treatment for anterior 
ischemic optic neuropathy of the left eye, and amblyopia of 
the right eye. 

In a January 2004 statement from a private physician, Dr. R., 
who opined that risk factors of anterior ischemic optic 
neuropathy include high blood pressure and small cup to disc 
ratio which was a genetic disorder. The physician states that 
the veteran's current disability of the eyes was probably 
aggravated by service due to the ingestion of salt for heat 
prostration. The physician concurred with articles on the 
matter submitted by the veteran. 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service. However, 
aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991). Congenital or developmental defects may not 
be service-connected because they are not considered injuries 
or disease under VA law and regulations. 38 C.F.R. § 
3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
However, service connection may be granted where a 
superimposed injury or disease occurs during, or as a result 
of, active service. VAOPGCPREC 82-90 (July 18, 1990).

The Board notes that there is a dearth of any interim medical 
evidence from service until 2000 to support the medical 
opinion of aggravation that has been offered by a private 
physician. In addition, the etiological relationship between 
the veteran's current anterior ischemic optic neuropathy and 
the eye pathology reported during service remains somewhat 
equivocal. The VA duty to assist includes providing a 
claimant with a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007). Accordingly, an examination 
is necessary. 

Further, the record includes a November 2000 Social Security 
Administration (SSA) disability benefits award letter. NO SSA 
records are associated with the letter, and it should be 
noted that SSA determinations and records can be relevant and 
probative for VA claims, particularly in the absence of other 
relevant medical information. The United States Court of 
Appeals for Veterans Claims has held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim. See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992). These records should be obtained. See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any eye 
disorder since his discharge from service 
on July 3, 1969. After securing any 
necessary release, the RO should obtain 
copies of such records that are not 
already in the file. 

2. The RO should obtain a copy of the 
veteran's SSA decision and supporting 
medical records relied upon in that 
decision.

3. Schedule the veteran for a VA 
ophthalmology examination. Any indicated 
tests should be accomplished. The claims 
file and a copy of this remand must be 
made available to the examiner. The 
examiner should indicate in the 
examination report that the claims file 
was reviewed. Following a review of the 
claims file, the examiner should: A) 
Clearly list all current disabilities of 
the eyes; B) opine whether any such 
disability is a congenital or 
developmental defect C) if such congenital 
or developmental defect is present, 1) did 
the defect preexist service and progress 
at an abnormally high rate during 
service?, or 2) is there evidence of any 
superimposed injury to any congenital 
disability of the eyes during service? D) 
if any current disability of the eyes is 
not a congenital or developmental defect, 
is it at least as likely as not that such 
began in service? E) if any disability of 
the eyes is not a congenital or 
developmental defect, and it is determined 
that such preexisted service, is it at 
least as likely not that such progressed 
at an abnormally high rate during service? 
The VA examiner is also requested to 
address the opinion offered by Dr. R. in a 
January 2004 statement, as well as the 
pertinent medical literature commented on 
by Dr. R., and that the veteran has 
offered in support of his claim. The 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

4.	After the above has been accomplished, 
and after undertaking any other 
development deemed essential, the RO 
should readjudicate the veteran's claim. 
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case containing notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
discussion of all pertinent regulations. 
An appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


